DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claim(s) 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes UEMURA (US 6,311,763 B1) and  HO (KR 2005-0109784 A) are relied upon within the new ground(s) rejections set forth within this Final Office Action. More specifically, the Examiner notes that neither UEMURA or HO taught, or are used herein to teach, the noted claim amendments (the spacing between the rear and front blowers) which overcame the previously relied upon art combination and rejection of record set forth within the Non-Final Office mailed on  6 April, 2022. However, UEMURA and HO, are relied upon, to teach the claim requirements of claims 9 and 17, in combination with the newly found teachings of EUN (KR 20120085049 A) and KO (US 2018/0326812 A1) which teach the spacing between the rear and front blowers and the positioning of the front foot outlet, as noted herein. Further, the Applicant has not argued against the teachings of UEMURA and/or HO.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 8 June, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-6 and 8-20 are pending.
Claim 7 has been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)1-6, 8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EUN (KR 20120085049 A – published 31 July, 2012; see provided English machine translation for citations), in view of KO (US 2018/0326812 A1 – published 15 November, 2018).
As to claim 1, EUN discloses a heating, ventilation, and air conditioning (HVAC) assembly (100) for a vehicle  (par. 1), the HVAC assembly comprising:
an HVAC case (110) including:
	an evaporator (101; figures 2 and 3; par. 29-32);
	a rear blower (170) including a rear blower scroll (171) configured to direct airflow generated by the rear blower to a lower portion of the evaporator (see annotated figure 3; par. 54 and 59);
	an airflow conduit (see annotated figure 2) configured to direct airflow generated by a front blower (160) to an upper portion of the evaporator (see annotated figure 3; par. 29);
	an airflow divider (see annotated figure 3) separating airflow generated by the rear blower from airflow generated by the front blower (MPEP §2114-II; airflow is discharged from the front blower into air inlet, 111, which directs the air to the top section of the evaporator, 101, while airflow discharged from the rear blower, 170, is directed through discharge port, 172, into the lower section of the evaporator, 101, and due to the nature of the divider, the airflow discharged by both is capable of being separated from one another), the airflow divider divides the HVAC case into an upper area above the airflow divider and a lower area below the airflow divider (section of HVAC case above and below the designated airflow divider within annotated figure 3);
	a defrost outlet (112; par. 25) and a front face outlet (113; par. 25) at the upper area of the HVAC case above the airflow divider (see annotated figure 3); and
	a front foot outlet (114; par. 25) and a rear airflow outlet (122;par. 46), wherein the rear airflow outlet is at the lower area of the HVAC case below the airflow divider (see annotated figure 3); and
a front blower case (161) housing the front blower (164), the front blower case connected to the HVAC case by the airflow conduit (see annotated figure 2), the front blower is spaced apart from the rear blower (figure 2).
However, EUN does not explicitly disclose wherein the front foot outlet is at the lower area of the HVAC case below the airflow divider.
KO, however, is within the field of endeavor by teaching an air conditioner for a vehicle (par. 1). KO teaches an HVAC case (20) which includes an evaporator (30) and an airflow divider (combination of 40, 42, and 44) which separates the airflow into an upper area above the airflow divider and a lower area below the airflow divider (figure 2, above and below line, L, as designated; par. 50). More so, the HVAC case includes a defrost outlet (23; par. 44-45) and a front face outlet (24; par. 44-45) are located at the upper area of the HVAC case above the airflow divided (figure 2; par. 52). In addition, a front foot outlet (25; par. 44-45) and a rear airflow outlet (26/27; par. 44-45) are located at the lower area of the HVAC case below the airflow divider (figure 2; par. 52). As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made locate the front foot outlet to further be below the airflow divider within the lower area of the HVAC case, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, as emphasized by the teachings of KO, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. See MPEP §2144.04 – VI(C). More so, providing the location of the front foot outlet, below the airflow divider and within the lower area of the HVAC case, so as to enable simultaneously or selectively inducing indoor and outdoor air, by forming the double-layer flow within the HVAC case, to separately control temperatures provided to the front and rear seats of the vehicle (par. 10), and improves efficiency of heating (par. 30). Therefore, it would have, further, been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify EUN, in view of the teachings of KO to provide the front foot outlet located in the lower area of the HVAC case below the airflow divider, for these reasons.  

    PNG
    media_image1.png
    753
    995
    media_image1.png
    Greyscale

Annotated Figure 2 of EUN

    PNG
    media_image2.png
    863
    1064
    media_image2.png
    Greyscale

Annotated Figure 3 of EUN

As to claim 2, EUN, as modified, further discloses wherein the front foot outlet is at a rear side of the HVAC case (figure 2 and 3).

As to claim 3, EUN, as modified, further discloses wherein the evaporator is positioned such that airflow from the rear blower and airflow from the front blower passes across the evaporator (annotated figure 3, in view of par. 29, 54, and 59).

As to claim 4, EUN, as modified, further discloses comprising a heater core (102) extended across the airflow divider (see annotated figure 3).

As to claim 5, EUN, as modified, further discloses a front foot control door (118) configured to control airflow through the front foot outlet (par. 27).

As to claim 6, EUN, as modified, further discloses wherein the airflow divider at least partially defines a bypass passage (see annotated figure 3) between the upper area and the lower area of the HVAC case (as previously designated), airflow through the bypass passage is controlled by a bypass control door (126).

As to claim 8, EUN, as modified, further discloses wherein airflow to the front foot outlet is generated by the rear blower (MPEP §2114-II; depending on the opening and closing of the various doors, airflow discharged from the rear blower may flow to the front foot outlet, 114).

As to claim 10, EUN disclose a heating, ventilation, and air conditioning (HVAC) assembly (100) for a vehicle (par. 1), the HVAC assembly comprising:
a front blower case (161) including a front blower (164); and
an HVAC case (100) connected to the front blower case by an airflow conduit (see annotated figure 2), the HVAC case including a rear blower (173) that is spaced apart from the front blower (figure 2), an evaporator (101; figures 2 and 3; par. 29-32), a front foot outlet (114; par. 25), and an airflow divider (see annotated figure 3) separating airflow generated by the rear blower from airflow generated by the front blower(MPEP §2114-II; airflow is discharged from the front blower into air inlet, 111, which directs the air to the top section of the evaporator, 101, while airflow discharged from the rear blower, 170, is directed through discharge port, 172, into the lower section of the evaporator, 101, and due to the nature of the divider, the airflow discharged by both is capable of being separated from one another), the airflow divider divides the HVAC case into an upper area above the airflow divider and a lower area below the airflow divider (section of HVAC case above and below the designated airflow divider within annotated figure 3);
However, EUN does not explicitly disclose wherein the front foot outlet is below the airflow divider.
KO, however, is within the field of endeavor by teaching an air conditioner for a vehicle (par. 1). KO teaches an HVAC case (20) which includes an evaporator (30) and an airflow divider (combination of 40, 42, and 44) which separates the airflow into an upper area above the airflow divider and a lower area below the airflow divider (figure 2, above and below line, L, as designated; par. 50). In addition, a front foot outlet (25; par. 44-45) and a rear airflow outlet (26/27; par. 44-45) are located at the lower area of the HVAC case below the airflow divider (figure 2; par. 52). As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made locate the front foot outlet to further be below the airflow divider within the lower area of the HVAC case, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, as emphasized by the teachings of KO, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. See MPEP §2144.04 – VI(C). More so, providing the location of the front foot outlet, below the airflow divider and within the lower area of the HVAC case, so as to enable simultaneously or selectively inducing indoor and outdoor air, by forming the double-layer flow within the HVAC case, to separately control temperatures provided to the front and rear seats of the vehicle (par. 10), and improves efficiency of heating (par. 30). Therefore, it would have, further, been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify EUN, in view of the teachings of KO to provide the front foot outlet located in the lower area of the HVAC case below the airflow divider, for these reasons.  

As to claim 11, EUN, as modified, further discloses wherein the front foot outlet is in line with airflow generated by the rear blower (MPEP §2114-II; depending on the opening and closing of the various doors, airflow discharged from the rear blower may flow to the front foot outlet, 114) that has passed through the evaporator (airflow discharged by the rear blower, along discharge outlet, 172, must pass through the lower section of the evaporator, as shown in figure 3).

As to claim 12, EUN, as modified, further discloses wherein the HVAC case further includes a rear airflow outlet (122; par. 46) at the lower area below the airflow divider (see annotated figure 3), and both a defrost outlet (112; par. 25) and a front face outlet (113; par. 25) at the upper area of the airflow divider (see annotated figure 3).

As to claim 13, EUN, as modified, further discloses wherein the airflow conduit (see annotated figure 2, in view of attachment to air inlet, 111, to the HVAC case, 110) is aligned with an upper portion of the evaporator (see annotated figure 3, wherein the conduit, as designated in annotated figure 2, is attached to the air inlet, 111, such that the airflow conduit is aligned with the upper portion of the evaporator).

As to claim 14, EUN, as modified, further discloses comprising a heater core that extends across the airflow divider (see annotated figure 3).

As to claim 15, EUN, as modified, further discloses wherein the airflow divider at least partially defines a bypass passage (see annotated figure 3) between the upper area and the lower area of the HVAC case (as previously designated), airflow through the bypass passage is controlled by a bypass control door (126).

As to claim 16, EUN, as modified, further discloses wherein the HVAC case is configured to direct airflow generated by the rear blower to the front foot outlet (MPEP §2114-II; depending on the opening and closing of the various doors, airflow discharged from the rear blower may flow to the front foot outlet, 114).

As to claim 18, EUN discloses a heating, ventilation, and air conditioning (HVAC) assembly (100) for a vehicle  (par. 1), the HVAC assembly comprising:
a front blower case (161) including a front blower (164); and
an HVAC case (110) connected to the front blower base by an airflow conduit (see annotated figure 2), the HVAC case including:
	a rear blower (170) spaced apart from the front blower (figure 2);
an airflow divider (see annotated figure 3) separating airflow generated by the rear blower from airflow generated by the front blower (MPEP §2114-II; airflow is discharged from the front blower into air inlet, 111, which directs the air to the top section of the evaporator, 101, while airflow discharged from the rear blower, 170, is directed through discharge port, 172, into the lower section of the evaporator, 101, and due to the nature of the divider, the airflow discharged by both is capable of being separated from one another), the airflow divider divides the HVAC case into an upper area above the airflow divider and a lower area below the airflow divider (section of HVAC case above and below the designated airflow divider within annotated figure 3);
	a defrost outlet (112; par. 25) and a front face outlet (113; par. 25) at the upper area of the HVAC case above the airflow divider (see annotated figure 3); and
	a front foot outlet (114; par. 25) and a rear airflow outlet (122;par. 46), wherein the rear airflow outlet is at the lower area of the HVAC case below the airflow divider (see annotated figure 3).
However, EUN does not explicitly disclose wherein the front foot outlet is at the lower area of the HVAC case below the airflow divider.
KO, however, is within the field of endeavor by teaching an air conditioner for a vehicle (par. 1). KO teaches an HVAC case (20) which includes an evaporator (30) and an airflow divider (combination of 40, 42, and 44) which separates the airflow into an upper area above the airflow divider and a lower area below the airflow divider (figure 2, above and below line, L, as designated; par. 50). More so, the HVAC case includes a defrost outlet (23; par. 44-45) and a front face outlet (24; par. 44-45) are located at the upper area of the HVAC case above the airflow divided (figure 2; par. 52). In addition, a front foot outlet (25; par. 44-45) and a rear airflow outlet (26/27; par. 44-45) are located at the lower area of the HVAC case below the airflow divider (figure 2; par. 52). As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made locate the front foot outlet to further be below the airflow divider within the lower area of the HVAC case, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, as emphasized by the teachings of KO, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. See MPEP §2144.04 – VI(C). More so, providing the location of the front foot outlet, below the airflow divider and within the lower area of the HVAC case, so as to enable simultaneously or selectively inducing indoor and outdoor air, by forming the double-layer flow within the HVAC case, to separately control temperatures provided to the front and rear seats of the vehicle (par. 10), and improves efficiency of heating (par. 30). Therefore, it would have, further, been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify EUN, in view of the teachings of KO to provide the front foot outlet located in the lower area of the HVAC case below the airflow divider, for these reasons.  

As to claim 19, EUN, as modified, further discloses wherein the airflow conduit (see annotated figure 2, in view of attachment to air inlet, 111, to the HVAC case, 110) is aligned with an upper portion of an evaporator (see annotated figure 3, wherein the conduit, as designated in annotated figure 2, is attached to the air inlet, 111, such that the airflow conduit is aligned with the upper portion of the evaporator, 101) of the HVAC case, and a scroll (171/172) of the rear blower is aligned with a lower portion of the evaporator(see annotated figure 3, wherein the scroll discharges into section, 172,which is aligned to force air across the lower section of the evaporator, 101).

As to claim 20, EUN, as modified, further discloses wherein the HVAC case is configured to direct airflow generated by the rear blower to the front foot outlet (MPEP §2114-II; depending on the opening and closing of the various doors, airflow discharged from the rear blower may flow to the front foot outlet, 114).

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EUN (KR 20120085049 A – published 31 July, 2012; see provided English machine translation for citations), in view of KO (US 2018/0326812 A1 – published 15 November, 2018), UEMURA (US 6,311,763 B1 – published 6 November, 2011) and  HO (KR 2005-0109784 A – published 22 November, 2005; see provided English Machine Translation for citations).
As to claim 9, EUN, as modified, does not further disclose and/or teach a control module configured to operate the HVAC case in a rear passenger mode and a front passenger mode, wherein in the rear passenger mode, the control module is configured to open the rear airflow outlet, open the front foot outlet, and run the rear blower at a first speed; and wherein in the front occupant only mode, the control module is configured to close the rear airflow outlet, open the front foot outlet, and run the rear blower at a second speed that is lower than the first speed.
First, UEMURA teaches a control module (60; col.7, lines 61-67) controls various aspects of the HVAC case, including the opening and closing of outlets, and the blowers (col.7, lines 64-67). In particular, UEMURA teaches a rear airflow outlet (47 or 46), front foot outlet (52), and a rear blower (17). More so, UEMURA teaches the control module operating in a rear passenger mode, such that, the controller is configured to open the rear airflow outlet, open the front foot outlet, and run the rear blower, as shown in operational modes of figures 4-5 and 11-13. The control module is further configured to provide operation in a front occupant only mode, which requires closing the rear airflow outlet, opening the front foot outlet, and running the rear blower, as shown in the operational modes of 4 and 12-13 when the rear airflow outlet is considered to be outlet, 46. In particular, the design of the HVAC system enables improved heating and cooling capacity for a rear seat side of the passenger compartment (col.1,line  66- col.2, line 3), while also providing adjustment according to various modes of the HVAC system to provide comfort to the interior of the vehicle. As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify EUN, as previously modified, further with the teachings of UEMURA to provide a control module, and operation of the rear blower, in addition to desired opening and closing of the claimed outlets, for providing improved heating and cooling capacity to the rear seat side of the passenger compartment, in addition to the ability of the system to provide comfort to the passenger compartment.
Second, HO teaches a control scheme by a control module of a vehicular HVAC system, which provides wind direction and wind speed control (par. 8, lines 47-54). In particular, HO teaches it is known to provide adjustment of the strength of the wind speed according to the wind direction, so as to provide selection and enhanced convenience by and for passengers, in particular of the rear of the vehicle, while increasing marketability of the air conditioning system (par. 8, lines 88-91). More so, various modes can be selected among the front and rear seats, which enable selection of the wind strength output by the blower based on the wind direction, as desired. In view of this, HO teaches it is a known method to adjust wind strength, i.e., speed of the blower, output by the blower by adjusting the speed of the blower (stage 1, stage 2, stage 3) based on different wind directional modes, i.e., foot, face, front, and rear passenger adjustment modes (par. 8, lines 96-148). This is strong evidence that modifying EUN, in view of KO and UEMURA, as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., adjustment of air output based on modes, which is selected based on passenger desirability and convenience). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify EUN, in view of KO and UEMURA, by HO such that the speed of the rear blower is changed, dependent upon the mode selected, such that one mode has a lower blower speed than another mode, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of adjustment of air output based on modes, which is selected based on passenger desirability and convenience.

As to claim 17, EUN, as modified, does not further disclose and/or teach a control module configured to operate the HVAC case in a rear passenger mode and a front passenger mode, wherein in the rear passenger mode, the control module is configured to open the rear airflow outlet, open the front foot outlet, and run the rear blower at a first speed; and wherein in the front occupant only mode, the control module is configured to close the rear airflow outlet, open the front foot outlet, and run the rear blower at a second speed that is lower than the first speed.
First, UEMURA teaches a control module (60; col.7, lines 61-67) controls various aspects of the HVAC case, including the opening and closing of outlets, and the blowers (col.7, lines 64-67). In particular, UEMURA teaches a rear airflow outlet (47 or 46), front foot outlet (52), and a rear blower (17). More so, UEMURA teaches the control module operating in a rear passenger mode, such that, the controller is configured to open the rear airflow outlet, open the front foot outlet, and run the rear blower, as shown in operational modes of figures 4-5 and 11-13. The control module is further configured to provide operation in a front occupant only mode, which requires closing the rear airflow outlet, opening the front foot outlet, and running the rear blower, as shown in the operational modes of 4 and 12-13 when the rear airflow outlet is considered to be outlet, 46. In particular, the design of the HVAC system enables improved heating and cooling capacity for a rear seat side of the passenger compartment (col.1,line  66- col.2, line 3), while also providing adjustment according to various modes of the HVAC system to provide comfort to the interior of the vehicle. As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify EUN, as previously modified, further with the teachings of UEMURA to provide a control module, and operation of the rear blower, in addition to desired opening and closing of the claimed outlets, for providing improved heating and cooling capacity to the rear seat side of the passenger compartment, in addition to the ability of the system to provide comfort to the passenger compartment.
Second, HO teaches a control scheme by a control module of a vehicular HVAC system, which provides wind direction and wind speed control (par. 8, lines 47-54). In particular, HO teaches it is known to provide adjustment of the strength of the wind speed according to the wind direction, so as to provide selection and enhanced convenience by and for passengers, in particular of the rear of the vehicle, while increasing marketability of the air conditioning system (par. 8, lines 88-91). More so, various modes can be selected among the front and rear seats, which enable selection of the wind strength output by the blower based on the wind direction, as desired. In view of this, HO teaches it is a known method to adjust wind strength, i.e., speed of the blower, output by the blower by adjusting the speed of the blower (stage 1, stage 2, stage 3) based on different wind directional modes, i.e., foot, face, front, and rear passenger adjustment modes (par. 8, lines 96-148). This is strong evidence that modifying EUN, in view of KO and UEMURA, as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., adjustment of air output based on modes, which is selected based on passenger desirability and convenience). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify EUN, in view of KO and UEMURA, by HO such that the speed of the rear blower is changed, dependent upon the mode selected, such that one mode has a lower blower speed than another mode, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of adjustment of air output based on modes, which is selected based on passenger desirability and convenience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/15/2022